Citation Nr: 1601423	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-20 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for chronic liver disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1968. 

He testified at a hearing before the Board in April 2015.  A transcript of the hearing is included in the claims file.  


FINDINGS OF FACT

1.  A rating decision in November 1974 denied service connection for chronic liver disease.  New evidence was submitted within one year and the claim was reconsidered and again denied in September 1975.  The Veteran did not appeal and the September 1975 decision became final.

2.  An application to reopen the claim was received in July 1983, which was denied by the RO in February 1985.  The case was properly appealed to the Board. 

3.  In April 1986, the Board denied reopening of the Veteran's claim.  That decision is final.

4.  The evidence submitted since the April 1986 Board decision, to the extent that it is new, is not material. 


CONCLUSIONS OF LAW

1.  The April 1986 Board decision denying reopening the claim for chronic liver disease is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.1104 (2015).

2.  New and material evidence has not been received with respect to the claim of entitlement to service connection for chronic liver disease; the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a claim for service connection for chronic liver disease that was previously denied by the Board in an April 1986 decision.  After a review of the evidence, the Board finds that the prior denial is final and that new and material evidence has not been received in order to reopen the claim.  

Prior unappealed rating decisions or unappealed Board decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  That is, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).

Historically, the Veteran filed a claim for service connection for Hepatitis B, which was denied in November 1974 for lack of a current diagnosis.  The claim was reconsidered in September 1975 and was then denied for lack of nexus to active service.  In July 1983, he filed a claim to reopen and his claim was denied for lack of new evidence.  He appealed the claim to the Board and reopening was denied for lack of nexus to active service.  He was advised of the Board's decision in April 1986 and did not appeal this decision.  As such, the Board decision from April 1986 is final.  

In May 2011, the Veteran filed an application to reopen his claim for service connection for chronic liver disease.  The evidence that has been submitted in supports of the claim includes testimony at an April 2015 hearing, his lay statements, and a statement from Dr. G.  

The Veteran's lay statement at his hearing and those submitted as evidence are not new as he does not provide any new information, but instead summarizes the events that took place post service and the diagnosis and treatment he received post service, which had all been previously considered.  Therefore, this evidence is essentially duplicative and does not support reopening.

Next, the treatment note submitted from Dr. G is not new as it was previously considered in the Board's denial in April 1986.  See Paller v. Principi, 3 Vet. App. 535, 538   (1992) ("[t]here will be a point reached, and probably fairly quickly . . . [that] the evidence being proffered has been fairly considered and that further rearticulation of already corroborated evidence is, indeed, cumulative.").  Accordingly, this evidence is duplicative of evidence previously considered and is, therefore, not "new" as required under the applicable statutory and regulatory provision.

As none of the evidence discussed above is both new and material, the claim of entitlement to service connection for chronic liver disease is not reopened and the appeal is denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Further, in claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Prior to initial adjudication of the Veteran's application to reopen his claim for service connection, May 2012 and December 2012 letters fully satisfied the duty to notify provisions including the requirements of Kent.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, service treatment records are associated with claims file.  All records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied. He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for chronic kidney disease is denied.



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


